[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE MOTION FOR ARTICULATION
The defendant Connecticut National Bank ("Bank") seeks articulation of the judgment in the above referenced matter. The Bank requests that the proportionate share of liability be determined pursuant to § 52-572h(c) under § 52-572.
This case was heard as a two count complaint against each defendant in each count. The court proceeded under two separate counts one which was by trial, the other by a hearing in damages.
The court found in favor of the plaintiff as to the First Count (see judgment on file). The court found in favor of the plaintiff on the Second Count. CT Page 9310
The court made no finding as to joint and several liability. This court made separate findings as to liability under each count.
The court did not intend any payment less or greater by each defendant under each separate count. The argument made that the bank would be liable for the amount not paid by the defendant in the Second Count under Conn. Gen. Stat. § 52-572h(g) (1993) is unavailing in this case.
Frank S. Meadow State Trial Referee